DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the IDS filed on 02/02/2022, in which is filed after NOA issued on 11/08/2021.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/05/2021 and 02/02/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Okumura et al. (JP-2017-130214 A1) teaches a registration process, a portable terminal 70 transmits a registration requirement 200 for registering virtual printing condition information of a virtual printer in a printing mediation server 100, to the printing mediation server 100, and receives a printer ID and a first AT from the printing mediation server 100. In a submitting process, the portable terminal 70 transmits image data to the printing mediation server 100. In a printing process, the portable terminal 70 transmits the printer ID and the first AT to a printer 10. As a result, the printer 10 acquires printing data from the printing mediation server 100 by using the printer ID and the first AT.
Hirata et al. (JP-2015-200943 A) teaches a printer registration device is configured to acquire information related to a print service which is provided by each of a plurality of print services and the information of a virtual printer registered in each print service, and to determine whether or not a local printer is registered as a virtual printer in each of the plurality of print services, and to display information related to the print service determined to have no local printer registered, and to, when receiving an 
Suzuki et al. (JP-2017111775 A) teaches an image forming apparatus that includes a unit that sends the status information of the image forming apparatus to a management server, and a unit that requests a web service provided by a service server to register device information; and the service server that includes a unit that register and manage user information of a user of the web service provided by the service server; a unit that, in response to a request from the image forming apparatus, registers the device information of the image forming apparatus and user information managed in association with each other; and a unit that issues a notification related to the image forming apparatus, using the status information provided by the management server.

Reasons of Allowance

Claims 1 - 14 are allowed.  Claims 1 – 14 are renumbered as 1 – 11, 13, 12 and 14, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the system of claim 1, the control method of claim 12 and the system of claim 14.
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein registration processing is performed based on first processing in which the printing apparatus outputs first information based on user instruction, and second processing in which the printing apparatus is registered in the server system in a case where a request is transmitted, to the server system, by a terminal device using second information that is input into the terminal device after the printing apparatus outputs the first information, the terminal device being provided outside of the voice control -2-Amendment for Application No.: 16/889,027 Attorney Docket: 10185452US02 device and the printing apparatus, and the first information and the second information being same information”, in combination with all other limitations as claimed in independent claims 1, 12 and 14.
The above limitations generally involve a system comprising: a server system; and a printing apparatus, wherein the server system includes at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the server system to: obtain control information based on voice data that is transmitted by a voice control device that is provided outside of the printing apparatus, in a case where print instruction by voice is received by the voice control device, obtain print target data based on the obtained control information, wherein the printing apparatus includes at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the printing apparatus to: receive print data that is generated using the print target data and a print setting that is previously stored in the server system before the print instruction by voice; and execute print processing based on the print data, wherein registration processing is performed based on first processing in which the printing apparatus outputs first information based on user instruction, and second processing in which the printing apparatus is registered in the server system in a case where a request is transmitted, to the server system, by a terminal device using second information that is input into the terminal device after the printing apparatus outputs the first information, the terminal device being provided outside of the voice control -2-Amendment for Application No.: 16/889,027 Attorney Docket: 10185452US02 device and the printing apparatus, and the first information and the second information being same information, and wherein, after completing the registration processing, the voice control device and the printing apparatus are linked and whereby the printing apparatus is able to receive the print data.  
The prior art of record is seen as teaching: 
Buser (U.S PreGrant Publication No. 2013/0297320 A1) teaches a system (e.g., a system, ¶0017) comprising: a server system (e.g., a server, ¶0046); and a printing apparatus (i.e., a printer 204, ¶0043), 
e.g., configured to receive, extract, store, process, cause and send, ¶0046, ¶0134), cause the server system to: obtain control information based on voice data that is transmitted by a voice control device in a case where print instruction by voice is received by the voice control device (e.g., in response to a print instruction by voice is made from an audio input, extract one or more print parameters in order to execute (fabricate) an object, ¶0023 - ¶0024, ¶0046, ¶0082), obtain print target data based on the obtained control information (e.g., upon receiving the voice and extracting, a print job can be obtained from data storage, ¶0045), wherein the printing apparatus includes at least one processor (e.g., a controller 110, ¶0036) and at least one memory (e.g., a memory, ¶0065, ¶0134) storing instructions that, when executed by the at least one processor, cause the printing apparatus to: receive print data that is generated using the print target data and a print setting that is previously stored in the server system before the print instruction by voice (e.g., configured to receive print data (print jobs or print objects) including user preferences and/or customization, ¶0047, ¶0064, ¶0066, ¶0119); and Nobutani (U.S PreGrant Publication No. 2017/0264765 A1) teaches:  e.g., perform printing based on a desired document, wherein authentication processing is made (input) via a displayed authentication-waiting screen in which a multifunction machine displays information based on a user instruction (e.g., power supplied or the user move his/her face close to a screen), and perform authentication in which the multifunction machine is authenticated using the information in a network server in a case where a request is transmitted from a PC 21 (e.g., a smart phone, ¶0026), the smart phone being provided external to a microphone and the multifunction machine, and upon performing the authentication processing, the microphone and the multifunction machine are associated and whereby the multifunction machine is ready to receive the desired document, ¶0040 - ¶0041, ¶0043 - ¶0046, ¶0059, ¶0093 - ¶0094, ¶0097 - ¶0098; note that examiner broadly read registration processing as an act of entering into a system/database); but neither of them teaches “wherein registration processing is performed based on first processing in which the printing apparatus outputs first information based on user instruction, and second processing in which the printing apparatus is registered in the server system in a case where a request is transmitted, to the server system, by a terminal device using second information that is input into the terminal device after the printing apparatus outputs the first information, the terminal device being provided outside of the voice control -2-Amendment for Application No.: 16/889,027 Attorney Docket: 10185452US02 device and the printing apparatus, and the first information and the second information being same information“.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674